DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/14/2021 has been entered. Claims 16, 18-19 and 22 are currently amended.  Claims 1-15, 17 and 23 have been cancelled.  Claims 16 and 18-22 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 9/14/2021, with respect to the claim objection has been fully considered and is persuasive.  The claim objection is withdrawn.

Applicant's argument, starting page 4, filed on 9/14/2021, with respect to the 102 and 103 rejections has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest lowering a viscosity of the raw colloidal silica by adding an alkaline solution or an organic solvent to the raw colloidal silica.  The previous 102 and 103 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohisa et al (JP2013041992) in view of Yasuto et al (JP2010269985), machine translations are referenced here.
Regarding claim 16, Tomohisa teaches an aqueous dispersion comprising colloidal silica [0058].  The dispersion contains 70 g of ammonia water having a concentration of 25% by weight, 40 g of ion-exchanged water, 175 g of ethanol and 21 g of tetraethoxysilane.  Thus the ethanol concentration is 175/(70+40+175+21) = 57%, meeting the claimed organic solvent concentration of 1% by mass or more.  Since the dispersion contains ammonia water, its pH is necessarily above 7.
Tomohisa teaches removing the ethanol by evaporating the dispersion at 80 °C for several time.  One or ordinary skill recognizes that “removing” means substantially all of the element is eliminated; and the ethanol concentration is interpreted to be less than 1%.
Tomohisa teaches that a mercapto group-containing silane coupling agent was added to the colloidal silica obtained above, together with hydrogen peroxide solution, and left at room temperature for 48 hours to obtain colloidal silica having at least 1 functional groups selected from the group consisting of sulfo groups and salts thereof [0059].  The examiner submits that this step meets the claimed second reaction step of treating the reactant to convert the functional group to a sulfonic acid group.
Tomohisa does not teach the claimed step of lowering a viscosity of the raw colloidal silica by adding an alkaline solution or an organic solvent to the raw colloidal silica.
In the same field of endeavor, Yasuto teaches a sulfonic acid-modified aqueous anionic silica sol (colloidal silica), wherein a silane coupling agent having a functional group (e.g., mercapto group) capable of chemically converting into a sulfonic acid group is added to colloidal silica, and then the functional group is converted into a sulfonic acid group [0009-0011 and 0024], together with a hydrophilic organic solvent improves the solubility of the coupling agent [0027].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tomohisa in view of Yasuto to add hydrophilic organic solvent to the raw colloidal silica before adding silane coupling agent for the benefit of improving solubility of the coupling agent as taught by Yasuto. The examiner submits that adding organic solvent meets the claimed “lowering a viscosity of the raw colloidal silica by adding an alkaline solution or an organic solvent to the raw colloidal silica” because the addition of organic solvent will lower the viscosity by increasing the total amount of water + organic solvent.
Tomohisa does not teach heating the raw colloidal silica in the presence of the silane coupling agent to obtain a reactant.
Yasuto teaches the temperature at the time of adding a coupling agent is from ordinary temperature (about 20 °C) to boiling point, although not limited [0029], which the Examiner interprets as heating the colloidal silica in the presence of the coupling agent.  It would have been obvious to one of ordinary skill in the art at the time of filing to heat the colloidal silica in the presence of the coupling agent, as this step is expressly disclosed by Yasuto as being suitable for this treatment.

Regarding claim 18, Tomohisa teaches the mercapto group-containing silane coupling agent as stated in claim 16 rejection above.

Regarding claim 19, Tomohisa teaches the treatment of the silane coupling agent with hydrogen peroxide [0059], which is an oxidation treatment using an oxidizing agent.

Regarding claim 20, Yasuto teaches that the amount of the oxidizing agent to be added is preferably 3 to 100 times mole of the silane coupling agent [0031], overlapping the claimed 3-5 time.  It would have been obvious to one of ordinary skill in the art at the time of filing to use an oxidizing agent to coupling agent ratio of 3 to 100 times in Tomohisa’s process, as this ratio is expressly disclosed by Yasuto as being suitable for this treatment.

Regarding claim 21, Tomohisa teaches the oxidizing agent is hydrogen peroxide [0059].

Regarding claim 22, Yasuto teaches the temperature at the time of adding a coupling agent is from ordinary temperature (about 20 °C) to boiling point, although not limited [0029].  Since the boiling point of water is 100 °C, the temperature range is 20-100 °C.  Yasuto teaches the reaction time is more preferably 30 minutes to 2 hours [0029].  It would have been obvious to one of ordinary skill in the art at the time of filing to heat at 20-100 °C for 30 minutes to 2 hours, as this condition is expressly disclosed by Yasuto as being suitable for this treatment.  The heating at 20-100 °C for 30 minutes to 2 hours overlaps the claimed 90 °C or more for 30 minutes or more.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762